—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered October 18, 1991, convicting her of criminal sale of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates that the defendant knowingly, willingly, and voluntarily relinquished her rights upon her plea of guilty (see, People v Harris, 61 NY2d 9). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.